                                   UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF SOUTH CAROLINA
                                        ROCK HILL DIVISION

    James Reginald Rose,    )                Civil Action No.: 0:17-cv-02921-RBH
                            )
           Plaintiff,       )
                            )
    v.                      )                ORDER
                            )
    Lisa Young,             )
                            )
           Defendant.       )
    ________________________)

           This matter is before the Court for review of the Report and Recommendation (“R & R”) of

    United States Magistrate Judge Paige J. Gossett, who recommends dismissing this action with prejudice

    for lack of prosecution pursuant to Fed. R. Civ. P. 41(b).1 See ECF No. 105.

           The Magistrate Judge makes only a recommendation to this Court. The recommendation has

    no presumptive weight, and the responsibility to make a final determination remains with this Court.

    See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with making a de novo

    determination of those portions of the R & R to which specific objection is made, and the Court may

    accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or recommit

    the matter with instructions. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

           Neither party has filed objections to the R & R, and the time for doing so has expired.2 In the

    absence of objections to the R & R, the Court is not required to give any explanation for adopting the

    Magistrate Judge’s recommendations. See Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983).



1
         The Magistrate Judge issued the R & R in accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02
(D.S.C.).
2
        Defendant’s objections were due by April 10, 2019, and Plaintiff’s objections were due by April 15, 2019.
See ECF Nos. 105 & 106.
The Court reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed objection,

a district court need not conduct de novo review, but instead must ‘only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation’” (quoting Fed. R. Civ. P.

72 advisory committee’s note)).

       After a thorough review of the record in this case, the Court finds no clear error and therefore

adopts the Magistrate Judge’s R & R [ECF No. 105]. Accordingly, the Court DISMISSES this action

with prejudice for failure to prosecute pursuant to Fed. R. Civ. P. 41(b). The pending motions for

summary judgment [ECF Nos. 66 & 95] are MOOT.

       IT IS SO ORDERED.



Florence, South Carolina                                               s/ R. Bryan Harwell
April 30, 2019                                                         R. Bryan Harwell
                                                                       United States District Judge




                                                    2
